Case 8:20-cv-00371-TPB-AAS Document 1 Filed 02/18/20 Page 1 of 7 PagelD 1

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

UNITED STATES DISTRICT COURT earl 13 ANIL 2h

for the ALES Lin pie -
iM cle District of Florida 0 eR | oY FLORIDA
Division

CaseNo. $329 ¢V¥ B> (\oe RAS

(to be filled in by the Clerk's Office)

 

Ernisa Barnwell Veo Ge

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

 

Jury Trial: (check one) [] Yes [Xx] No

City of Saint Petersburg

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

 

Name Nee eS

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should wor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include ony: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

f
Case 8:20-cv-00371-TPB-AAS Document1 Filed 02/18/20 Page 2 of 7 PagelD 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I, The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

 

 

Ernisa Barnwell

P.O. Box 10428

Saint Petersburg FL 33733
City State Zip Code

Pinellas

 

813-272-3136

 

bardaintl@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (ifknown)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Lynn Bittner

 

Recreation Manager

 

One 4" St North

 

Saint Petersburg FL 33701

 

Citv State Zip Code
Pinellas

 

 

Lynn.Bittner@stpete.org
[_] Individual capacity [[] Official capacity

Richard Kriseman

 

Mayor of City of Saint Petersburg.

 

 

 

 

 

One 4" St North

Saint Petersburg FL 33701
City State Zip Code

Pinellas

mayor@stpete.org

 

(] Individual capacity [J Official capacity

Page 2 of 7
Case 8:20-cv-00371-TPB-AAS Document 1 Filed 02/18/20 Page 3 of 7 PagelD 3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

 

 

 

 

 

Name K, Fields
Job or Title (ifknown) Police Officer
Address One 4" St N
Saint Petersburg FL 33701
City State Zip Code
County Pinellas
Telephone Number

 

E-Mail Address (if known)

 

(J Individual capacity [J Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

1] Individual capacity [7] Official capacity

II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by —
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Title VII of 1964 Hostile work environment, Withheld pay
False Arrest, False Imprisonment, Bodliy Injury,

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 7
Case 8:20-cv-00371-TPB-AAS Document 1 Filed 02/18/20 Page 4 of 7 PagelD 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

III.

 

Section 1983 allows defendants to be found liable only when they haye acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Pages attached

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph, Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

Email Bullying and Threatening by Lynn Bittner

False Arrest Bank of America 1300 66" St. St. Petersburg, FL 33710

False Arrest at Checkers 100 34th St S, St. Petersburg, FL 33711

False Arrest at Saint Anthony's 1200 7th Ave N, St. Petersburg, FL 33705

False Arrest at Pinellas County Injustice Center 14250 49th St N, Clearwater, FL 33762

 

What date and approximate time did the events giving rise to your claim(s) occur?

05/01/14 approx 11:36 am
09/18/14 approx 4:14 pm
08/2015

08/2017

7/2018

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 4 of 7
Case 8:20-cv-00371-TPB-AAS Document 1 Filed 02/18/20 Page 5 of 7 PagelD 5

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

Documents attached

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Chipped Front tooth, loss of teeth due to grinding teeth from anxiety caused by pain, internal bleeding, severe
anemia leading to constant hospitilization. Digestive tract damage, sleep deprivation, bruises, road rash,
emotional trauma, starvation, Defamation of Character.

 

Vv. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Page 5 of 7
Case 8:20-cv-00371-TPB-AAS Document1 Filed 02/18/20 Page 6 of 7 PagelD 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

VI.

$4.3 million for pain suffering, bodliy injury, harrassement, loss of income, Business opportunities, Business

communications, Pubilc humiliation, defamation of character, Hostile work environment, and abuse.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11,

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 02/17/2020

 

Signature of Plaintiff Ernisa Barnwell

 

Printed Name of Plaintiff Ernisa Barnwell

 

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Page 6 of 7
Case 8:20-cv-00371-TPB-AAS Document1 Filed 02/18/20 Page 7 of 7 PagelD 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Address

 

 

City State Zip Code
Telephone Number

E-mail Address

 

 

Page 7 of 7
